Citation Nr: 1015362	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  03-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, claimed as due to herbicides exposure.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In a February 2006 decision, the Board denied the claim of 
entitlement to service connection for diabetes mellitus, type 
II.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which 
affirmed the Board's decision in a single judge memorandum 
decision issued in March 2008.  Thereafter, the Veteran 
sought review of the single judge memorandum decision by a 
panel of the Court.  In a June 2008 memorandum decision, the 
Court vacated the Board's February 2006 decision and remanded 
the case to the Board for further development of the 
evidence.  The Board remanded the Veteran's claim in August 
2009 and the Board finds that the remand directives have been 
substantially completed.  Stegall v. West, 11 Vet. App. 268 
(1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
case has now been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran had service from January 1969 to January 1970 
as an administration specialist and administration clerk at 
the U Tapao Air Force Base (AFB) in Thailand, without 
indication of service at any point within the territorial 
borders of the Republic of Vietnam.  

3.  The Veteran has not alleged any direct exposure to 
herbicides during his period of service in Thailand and there 
is no medical evidence that diabetes mellitus type II is 
related to active service or herbicide exposure.  



CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
May 2001 prior to the initial decision on the claim in August 
2002.  However, the notice letter only informed the Veteran 
that he needed in-country service in Vietnam to grant 
presumptive service connection and did not notify the Veteran 
with respect to the elements of service connection and the 
evidence necessary to substantiate his claim.  

Nevertheless, the Veteran did receive proper notification in 
the October 2004 and September 2009 notice letters.  The 
Veteran was informed of the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the letters stated that the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  The 
September 2009 letter also informed the Veteran that service 
connection for certain diseases can be presumed for Veterans 
who were exposed to certain herbicides, such as by serving in 
Vietnam.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  The letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters informed him that it was 
his responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  In this 
regard, the Board notes that the September 2009 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how effective dates 
were determined.  

The Board acknowledges that the Veteran did not receive pre-
adjudicatory notification of the evidence necessary to 
substantiate his claim for service connection.  However, he 
was provided notice in the October 2004 and September 2009 
letters.  The Veteran's claim was readjudicated by the May 
2005 and September 2009 supplemental statements of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claim.  Viewed in such context, the furnishing 
of notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
Veteran has had a meaningful opportunity to participate 
effectively and the Board finds that the present adjudication 
of this issue will not result in any prejudice to the 
Veteran.  Therefore, the Board concludes that to decide the 
issue would not be prejudicial to the claimant.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and complete service personnel records as well as all 
identified and available VA and private treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  In addition, the RO made reasonable efforts 
to verify the Veteran's alleged herbicide exposure in 
service.  In this regard, the RO contacted the National 
Personnel Records Center (NPRC) in May 2001 to determine 
whether the Veteran had service in Vietnam.  The NPRC 
responded that the Veteran was awarded the Vietnam service 
medal for his service in Thailand from January 3, 1969 to 
January 19, 1970.  In addition, the RO requested the 
Veteran's entire personnel file which was received in 
December 2004 and included a temporary duty (TDY) record.  In 
a June 2008 memorandum decision, the Court determined that VA 
failed in its duty to assist by not specifically requesting 
any records related to the Veteran's reports of TDY in 
Vietnam.  The Board remanded the claim in August 2009 to 
obtain TDY records.  The RO contacted the NPRC in October 
2009 and requested any records related to TDY and received a 
response in November 2009.  In the November 2009 response, 
the NPRC stated that all available documentation regarding 
TDY during 1969 and 1970 were enclosed.  The Board observes 
that the records enclosed are identical to those records 
included in the complete personnel file which was associated 
with the record in 2004.  There is one record noting that the 
Veteran was placed on TDY when he was medevaced to the Clark 
Air Force Base in the Philippines.  There is no evidence 
demonstrating any service or stopover in Vietnam.  Based on 
the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining evidence to confirm herbicide exposure in service.  
The Board does acknowledge the Veteran's representative's 
request to obtain records from the 4258th Bomb wing.  The 
Veteran's representative appears to request these records on 
the basis to determine if the Veteran had TDY in Vietnam.  
However, the AMC requested all documentation related to TDY 
and did not receive any records showing TDY in Vietnam.  
Thus, to order an additional remand to look for verification 
of TDY service in Vietnam would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Board acknowledges that VA has developed 
specific procedures to determine whether a Veteran was 
exposed to herbicides in vicinity other than the Republic of 
Vietnam. VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(p), directs 
that the Veteran's contentions and the Compensation and 
Pension (C&P) memorandum was to be reviewed.  If the issue of 
exposure to herbicides cannot be resolved, a request must be 
sent directly to the U. S. Army & Joint Services Records 
Research Center (JSRRC), in order to attempt to corroborate 
claimed exposure.  The record includes the C&P memorandum and 
the Board finds that a request for corroboration is 
unnecessary.  Here, the Veteran has not contended any 
instances of herbicide exposure in Thailand.  The Veteran has 
only alleged that he was exposed to herbicides when he was in 
Vietnam and a passenger on a plane that sprayed Agent Orange 
and stopped in Vietnam.  The Board recognizes that the 
Veteran's representative included the Project Thailand CHECO 
report which shows that herbicides were used in Thailand to 
control vegetation along the perimeters of the bases.  
However, the Veteran's MOS of administration specialist and 
administration clerk does not show that the Veteran would 
have been exposed to the perimeter of the base.  More 
importantly, the Veteran has never made any allegation as to 
herbicide exposure during his service in Thailand.  
Therefore, any further development is not required.   

Finally, the Board observes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection.  Under the law, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4).

However, a VA examination is unnecessary to decide the claim 
for service connection in this case because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
discussed below, the Veteran has not been shown to have an 
in-service event, disease, or injury, including herbicide 
exposure.  The record contains no probative evidence that 
demonstrates otherwise.  Further, there is no evidence of 
diabetes mellitus, type II until more than 25 years after 
separation from active service.  Therefore, because there is 
no event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R.                      § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Diabetes Mellitus, Type II

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.                           
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of        38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of             38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" means that a claimant must have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II.  

The Veteran has alleged that he was directly exposed to 
herbicides as a result of service in Vietnam and, therefore, 
is entitled to presumptive service connection pursuant to 
38 C.F.R. § 3.307 (a)(6)(iii).  The Board first recognizes 
that the Veteran was awarded the Vietnam Service Medal (VSM).  
However, the personnel records show that the Veteran was 
awarded the medal based on service in Thailand.  Indeed, the 
VSM was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and contiguous waters or 
airspace above, as well as, most important in this case, to 
those who served in Thailand, Laos or Cambodia in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  Therefore, receipt of the VSM is not 
per se verification of service in Vietnam.  Next, in the 
August 2002 notice of disagreement, the Veteran stated that 
he was called many times to travel to different locations in 
Southeast Asia.  In this respect, the Veteran's 
representative stated that the Veteran went on temporary duty 
(TDY) to Vietnam.  In accordance with the Court's memorandum 
decision, the RO specifically requested any records related 
to TDY.  The AMC received TDY records, which are identical to 
those already included in the personnel records file.  The 
records show that the Veteran was placed on TDY when he was 
medevaced from the U-Tapao AFB to the USAF Hospital at the 
Clark Air Force Base, which is located in the Philipines.  
There is no evidence which shows that the Veteran was on TDY 
and sent to Vietnam.  As noted above, in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 
(Jan. 21, 2009), the Federal Circuit held that VA regulations 
require that a Veteran must have set foot within the land 
borders of Vietnam for presumptive service connection to be 
considered in his case.  Thus, while the Board acknowledges 
the Veteran's assertions that he served in the Republic of 
Vietnam, the lack of corroborative evidence preponderates 
against a finding that he served in-country.  The Veteran is 
therefore not presumed to have been exposed to herbicides.  
38 C.F.R. §§ 3.307(a)(6), 3.313.  

The Veteran has also claimed that he was medevaced on an 
aircraft that sprayed herbicides in Vietnam and stopped in 
Vietnam to pick up more patients.  In this respect, the Board 
acknowledges that the Veteran was medevaced from Thailand to 
the USAF Hospital at the Clark Air Force Base in the 
Philippines.  However, it is of particular significance to 
note that the C&P service memorandum explained that there was 
no evidence that tactical herbicides were ever stored in 
Thailand.  It was also noted that Agent Orange was not 
sprayed by aircraft in Thailand, and the aircrafts that 
sprayed Agent Orange in Vietnam were stationed in Vietnam, 
not Thailand.  Therefore, the Veteran's statements as to 
traveling on an aircraft that sprayed Agent Orange in Vietnam 
is not consistent with the objective evidence which shows 
that aircrafts in Thailand did not spray Agent Orange.  
Furthermore, there is no evidence that the Veteran ever 
stopped in Vietnam during his flight to the Philippines.  
Indeed, the TDY record did not reveal any stop in Vietnam.  
Therefore, the Veteran is not presumed to have been exposed 
to herbicides.  38 C.F.R. § 3.307.

In addition, as mentioned, service connection may be presumed 
for diabetes mellitus, type II as a chronic disease, if the 
disorder is first manifest to a compensable degree of at 
least 10 percent disabling within one year following the 
Veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
however, neither the Veteran nor the record suggests he meets 
the criteria for this presumption.  That is, the medical 
evidence indicates that the diabetes mellitus type II, more 
than 25 years after he was discharged from service.  Thus, 
service connection may not be presumed on that basis, either.

However, the regulations governing presumptive service 
connection do not preclude a Veteran from establishing 
service connection with proof of actual direct causation. See 
Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board 
will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In this case, the medical evidence of record clearly shows 
that the Veteran has been diagnosed with diabetes mellitus 
type II.  See VA treatment records.  

However, the evidence does not reveal that the Veteran's 
current diabetes mellitus type II is related to active 
service.  In fact, the December 1969 separation examination 
report is absent for any evidence of diabetes mellitus type 
II.  Moreover, the medical evidence of record does not show 
that the Veteran sought treatment for diabetes mellitus type 
II immediately following his period of service or for many 
years thereafter.  The first evidence of diabetes mellitus, 
type II is dated more than 25 years after separation from 
active service in an August 1998 treatment record which noted 
that the Veteran had newly onset diabetes.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In reviewing the record, the Board observes that the Veteran 
has only made contentions regarding herbicide exposure in 
Vietnam.  As noted above, the Board determined that the 
Veteran was not entitled to presumptive service connection 
because there was no evidence to show any in-country service 
in Vietnam.  It is of significance that the Veteran has not 
made any allegations with respect to herbicide exposure in 
Thailand or elsewhere.  In terms of herbicide exposure in 
Thailand, the C&P memorandum explained that the Department of 
Defense (DoD) has indicated to VA's Chief Officer for Public 
Health and Environmental Hazards that there was limited 
testing of tactical herbicides from April 2, 1964 to 
September 8, 1964.  The C&P service memorandum explained that 
the only specific location identified was the Replacement 
Training Center of the Royal Thai Army, near Pranburi, 
Thailand, a coastal area.  The U Tapao AFB, where the Veteran 
was stationed, is not in the vicinity of Pranburi, Thailand 
and the Veteran did not serve in Thailand during the limited 
testing of tactical herbicides.  Furthermore, the C&P 
memorandum explained that tactical herbicides such as Agent 
Orange were used and stored in Vietnam, not Thailand.  The 
only remaining contention that is indicated by the record is 
seen by the Veteran's representative's enclosure of the 
Thailand Project CHECO report which noted that there was some 
use of herbicides to control vegetation at U Tapao AFB where 
the Veteran was stationed.  However, neither the Veteran nor 
his representative have identified or noted any instances of 
direct herbicide exposure in Thailand.    

In this regard, the C&P service memorandum noted that 
commercial herbicides were frequently used for vegetation 
control within the perimeters of air bases in Thailand during 
the Vietnam era, but all such use required approval of both 
the Armed Forces Pest Control Board and the Base Civil 
Engineer.  Base Civil Engineers were not permitted to 
purchase or apply tactical herbicides.  The application of 
commercial herbicides on military installations was conducted 
by certified applicators.  The memorandum noted review of the 
Thailand Project CHECO report which did not show widespread 
herbicide use at bases in Thailand, but did show sporadic use 
within fenced perimeters.  It was stated that if a claimant's 
MOS or unit was one that regularly had contact with the base 
perimeter, there was a greater likelihood of exposure.  
Regarding any claim of general herbicide use within the base, 
such as small scale brush or weed clearing activity, there 
was no record of such activity and no way to know the 
chemical content of any such non-tactical herbicide use.  The 
commercial herbicides were routinely purchased by the base 
civil engineer under federal guidelines and records of these 
procurements were generally kept no longer than two years.  

In reviewing the record, the Board finds that there is no 
evidence that the Veteran was exposed to herbicides.  The 
Board acknowledges that commercial pesticides were used on a 
sporadic basis to control vegetation at bases in Thailand to 
include U Tapao AFB.  However, the C&P memorandum explained 
that in order for a Veteran to be exposed to these 
herbicides, he would need to be in contact with the base 
perimeter and that such exposure would have required a 
Veteran to walk the perimeter of bases, a duty likely 
attributed to security police.  Here, the Veteran's MOS of 
administration specialist and administration clerk did not 
likely entail walking the base perimeter.  Furthermore, as 
noted above, neither the Veteran nor his representative have 
made any allegations regarding exposure to commercial 
herbicides along the perimeters of the base or elsewhere.  
Indeed, the Veteran's argument has only centered on the fact 
that he was exposed to herbicides in Vietnam and that he was 
a passenger on an aircraft that sprayed Agent Orange in 
Vietnam.  Thus, there is no evidence to show herbicide 
exposure in Thailand.  

Moreover, there is no medical evidence indicating that the 
Veteran's current diabetes mellitus type II is related to 
active service or herbicide exposure.  As was determined 
previously, there is no evidence that the Veteran ever 
stepped foot in Vietnam and the Veteran has not made any 
contentions regarding any exposure to herbicides in Thailand.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 
to Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004) (VA 
will provide a medical examination where the evidence of 
record, taking into consideration all information and lay or 
medical evidence contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service).  

The only evidence linking the Veteran's diabetes mellitus 
type II to service is his own personal statements.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the 
Veteran as a lay person is not competent to testify that his 
current diabetes mellitus type II was caused by his active 
service, to include exposure to herbicides.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Consequently, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

The Veteran is competent, even as a layman, to proclaim he 
was exposed to herbicides in Vietnam because this is capable 
of lay observation.  But the question then becomes whether 
his lay testimony is also credible.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  In this case, VA has 
made significant efforts to determine whether the Veteran was 
exposed to herbicides in Vietnam- particularly whether a TDY 
assignment may have taken him to Vietnam, but there was no 
confirmation of any stop in Vietnam.  Furthermore, the Board 
has also considered the Veteran's statements regarding being 
a passenger on an aircraft that sprayed Agent Orange.  
However, as noted above, the C&P service memorandum explained 
that tactical herbicides were not stored in Thailand and the 
aircrafts that sprayed Agent Orange were not stationed in 
Thailand.  Therefore, the Veteran's lay testimony regarding 
said exposure is not credible.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence). 

As such, a nexus to service has not been shown.  Therefore, 
the Board finds that  diabetes mellitus, type II did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service, to include herbicide exposure.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for diabetes 
mellitus type II.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Thus, the Board concludes that 
service connection for diabetes mellitus, type II is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Entitlement to service connection for diabetes mellitus type 
II is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


